EXAMINER’S AMENDMENT
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Shireen Marshall on 8/31/2021.
The application has been amended as follows: in claim 1, “a cover for receiving a mounting tab portion of the automotive component” has been changed to --a cover for receiving a damaged mounting tab portion of the automotive component--;
In claim 1, “a second piece for sandwiching the mounting tab portion of the automotive component” has been changed to --a second piece for sandwiching the damaged mounting tab portion of the automotive component--;
In claim 1, “all edges and surfaces of the mounting tab portion protruding from the automotive component” has been changed to --all edges and surfaces of the damaged mounting tab portion protruding from the automotive component--;
In claim 3, “a complex form factor conforming to a complex shape of the mounting tab portion of the automotive component” has been changed to -- a complex form factor conforming to a complex shape of the damaged mounting tab portion of the automotive component--;
In claim 5, “wherein the first piece has at least one hole configured to align with a boss of the mounting tab portion of the automotive component when the first piece and the mounting tab portion 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY WILHELM whose telephone number is (571)272-6980.  The examiner can normally be reached on Monday-Friday 8:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Paul Dickson can be reached on 571-272-7742.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.









/PAUL N DICKSON/Supervisory Patent Examiner, Art Unit 3616